Citation Nr: 1741094	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO. 12-33 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a heart disorder, to include a Gulf War qualifying chronic disability manifested by cardiovascular signs or symptoms due to undiagnosed illness.

3. Entitlement to service connection for multi-joint pain, to include a Gulf war qualifying chronic disability manifested by joint pain due to undiagnosed illness, or the medically unexplained chronic multisymptom illness of fibromyalgia.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a heart disorder is denied.

Service connection for multi-joint pain is denied.


FINDINGS OF FACT

1. The Veteran has PTSD, however there is no verified PTSD stressor; no other acquired psychiatric disorder is related to service or to a service-connected disability.

2. The Veteran has low exercise tolerance due to physical deconditioning; the Veteran does not have ischemic heart disease, cardiovascular-renal disease, or a Gulf War qualifying chronic disability manifested by cardiovascular signs or symptoms due to undiagnosed illness.

3. The Veteran does not have a Gulf war qualifying chronic disability manifested by joint pain due to undiagnosed illness or the medically unexplained chronic multisymptom illness of fibromyalgia.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.125 (2016).

2. The basic service connection criteria for the claimed heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.125 (2016).

3. The basic service connection criteria for the claimed multi-joint pain have not been met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from June 1994 to January 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Detroit, Michigan.

In May 2017, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file. 

Additional medical evidence was added to the record after the most recent Supplemental Statement of the Case. This matter was discussed at the Board hearing and the Veteran indicated on the record of the hearing that he wished to waive his right to have the claim remanded to the RO for initial consideration of this evidence.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The presumptive diseases include cardiovascular-renal disease and psychoses, which have not been diagnosed in this case. They do include arthritis, but do not include fibromyalgia or other undiagnosed disorder manifested by multi-joint pain. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2). 

The RO has confirmed that the Veteran served aboard the USS Constellation and that his ship was present in the Arabian Sea. The Veteran in this case served in the Persian Gulf during the Gulf War. 

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2). The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

The Veteran's service treatment records have been certified as unavailable. His DD Form 214 indicates that he was discharged for disability and that he had no awards indicative of combat engagement. 

His service personnel records indicate qualification as flight deck observer, messenger of the watch, plane handler (hangar deck), damage control communications, basic damage control, basic firefighting, fire watch, basic (CBR-D), messenger, damage control W/FCOM, advanced watch station tasks, sound-powered telephone talker, flight/hangar deck phone talker, conflagration station operator, elevator door operator, hanger deck elevator station operator, maintenance person, boundaryman, plotter, craftsman, and basic damage control qualification watch stations 301-306. He received training in general shipboard firefighting, basic corrosion control, and afloat hydraulics and related systems maintenance. He was assigned to the aircraft carrier USS Constellation from October 14, 1994, to February 6, 1997.

About two years after service, the Veteran filed a service connection claim in May 2000. At that time, his claim was for a knee condition, hypertension, loss of visual acuity, and exposure to "PB" with bloody noses and blood in urine. He did not mention a psychiatric disorder. 

In the context of the current claim, the Veteran submitted a stressor statement in September 2009. He reported that he was temporarily assigned to a security augmentation force whose duties included checking merchant ships for weapons and "hostiles." He reported that on February 10, 1995, he was "number 2 man" of a 3-man clearing team. He described boarding a ship with a shotgun in hand. According to his account, an unknown hostile rose up with a long gun. The hostile had his attention on the "number 1 man" and shouldered a weapon. The Veteran squeezed the trigger of his shotgun. He saw the flash of his weapon's muzzle and "the hostile no longer had a head." While trying to clear his weapon, the Veteran got blindsided on his left and was shoved into a crate. He felt burning in his right hand from being stabbed. He forced his shotgun across the second hostile's throat and pushed with everything he had as he wrapped his left leg behind his, to force him to fall. As he fell to the deck, the shotgun broke the hostile's neck. Another hostile was on top of his partner with a knife. He grabbed the barrel of the shotgun and swung it like a bat, striking him on the right side of his head. He fell and his head was "sunken in" from the strike. The number 3 man had frozen and did not fire. According to the Veteran's account, the number 3 man subsequently hung himself in a Pearl Harbor hotel. The number 1 man and the Veteran turned to alcohol to hide their fear. The number 1 man eventually stepped in front of a bus. The Veteran is the last man of the security force left alive. 

In a separate stressor account, the Veteran reported that there was an explosion aboard ship and he found his shipmates badly burned.

A September 14, 2009, VA Mental Health Note includes the Veteran's description of an incident of a team boarding a ship and hand-to-hand combat and gunfire. The Veteran stated that he personally killed several men. He noted that there were 18 men in his boarding team and all had committed suicide except him. The diagnosis was rule-out PTSD, impulse control disorder NOS, and cluster B traits. In a separate account of the same day the Veteran reported that he had to kill 2 people in self defense (VBMS record 10/29/2009). 

A September 15, 2009, VA Interdisciplinary Team Note includes the Veteran's account that he was in Iraq and had to take 3 lives in combat and then had a fire on his ship and had to pull dead and burned bodies out. 

A September 15, 2009, VA Psychiatry Attending Note reveals the Veteran was upset about killings he had to do in Iraq and by an explosion on his ship after which he pulled dead bodies and people on fire out of the ship. The examiner noted that the Veteran seems to have PTSD. A September 17, 2009, VA Interdisciplinary Team Note includes a diagnosis of PTSD and impulse control disorder (VBMS record 10/29/2009). 

In May 2010, the RO made a formal finding that the Veteran's stressor information was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. Information from the JSRRC reveals that February 1995 deck logs from the USS Constellation indicated that it was underway in the North Arabian Gulf and moored at Jabel Ali, United Arab Emirates (UAE) during the period February 1-28, 1995, which includes the date of the boarding party described in the Veteran's account. The deck logs did not document the boarding incident as described by the Veteran. 

A June 27, 2011, VA Mental Health Note reveals the Veteran's assertion that he was shot and stabbed by someone from Iran on a ship he was checking. The diagnoses included PTSD by history, impulse control disorder by history and depression NOS (Virtual VA record 11/13/2012 at 189). 

The report of a VA PTSD Examination dated April 2012 reveals several reports of stressors by the Veteran. He reported that he worked clearing ships in international waters and in the waters of Iraq. According to his account, he was attacked by 3 "hostiles" who pointed a gun at him, and he killed several, defending himself and others being attacked. He stated he was stabbed by one with a knife in the right hand. He reported that another service member who served with him during the incident committed suicide by jumping overboard. He was Petty Officer 3rd Class Browner. The Veteran reported that, in June 1995, he witnessed another service member who drove his truck into a tree and "he had died on the spot." He stated he recognized his truck and stopped to see if he could help. He identified the man as 2nd Class Petty Officer A. Ramon Ramos. He stated he found out about other suicides during a period of 3 months in 1995. He also reported that, in May 1996, there was a fire on the USS Constellation. He stated that another service member was changing fuel tanks while welding was taking place. He witnessed an explosion and smoke and stated there was a lot of shrapnel everywhere. He stated he witnessed seriously injured people and helped with medical triage that day.

The examiner conducted psychological testing which indicated the criteria for PTSD were met based on the stressor of encountering hostile individuals while boarding a ship, and that this is related to fear of hostile military or terrorist activity. The remaining stressors were found to meet PTSD criteria, but were not related to fear of hostile military or terrorist activity. The examiner opined that PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury event or illness. The rationale was that, although the Veteran has pre-military (e.g., abusive father) and post military (e.g., sexual abuse of his daughter by a family member) trauma, he also reported military trauma which meets the DSM-IV stressor criteria.

Subsequent to the April 2012 VA examination, the RO conducted additional development though JSRRC. A 1996 Command History of USS Constellation (CV-64) reveals the ship was moored pier side at Naval Air Station North Island San Diego California during the period February 29, to June 9, 1996. The ship's Safety Department lists two deaths from private motor vehicle accidents and two personnel injuries: a fall from the flight deck into the catwalk, and a sailor's foot crushed in a lower stage weapons elevator. The history does not document an explosion/fire fuel tank accident as described by the Veteran. 

The April 1-30, and June 1-30, 1996, deck logs reveal that the ship was moored in San Diego during the period April 1-30, June 1-10, and 19-28, 1996, and on April 25 at 1101 hours, smoke was detected. At 1145 hours, smoke from a fan motor was secured with no fire. On June 8 at 1639 hours, a Class A fire was detected. At 1733 hours, the fire was secured with no damage or casualties. The deck logs do not document an explosion/fire fuel tank accident as described by the Veteran. 

The RO also attempted to substantiate the suicides reported by the Veteran, in light of the specific names provided. In August 2012, the RO certified that none of the stressors could be verified that the individuals identified by the Veteran were not listed in causality lists from 1950 to 2002. While an individual named Browner was listed as being killed, that individual did not serve in the Navy. The RO also certified that records from the San Diego Naval Medical Center Balboa from December 1995 were not available for review. 

The report of a VA Mental Health Examination dated February 2014 reveals the Veteran's report of 2 in-service stressors. He reported a shipboard fire during which he had to go pull repairmen out. He also reported boarding a merchant ship during which 2 guys started shooting and "I took the second one's head off with a shot-gun." The examiner noted that there are considerable contradictions about historical and recent symptoms throughout the Veteran's records. There is some indication that he has features of a personality disorder. The veracity of his self-report was questionable. However, based on all available information, he met full criteria for PTSD. The examiner opined that the Veteran's PTSD was at least as likely as
not (50 percent or greater probability) incurred in or caused by the claimed
in-service stressors. The rationale was that, while the Veteran was exposed to domestic violence growing up and likely began to struggle with irritable mood as a result, there was insufficient information to determine the presence of full criteria PTSD symptoms before the service. However, he reported in-service stressors and PTSD symptoms following in-service stressors (Virtual VA record 02/27/2014). 

At the Board hearing, the Veteran testified that on February 27, 1995, he was assigned to a security detail. When searching a ship, a man with an AK-47 started shooting. A round ricocheted and hit the Veteran's left arm causing a superficial mark. The Veteran returned fire and hit the man's leg. The Veteran immediately began having mental health issues. He started drinking heavily and was incarcerated on multiple occasions. 

After a review of all of the evidence, the Board finds that no current acquired psychiatric disorder is related to service. 

While the record contains a diagnosis of PTSD and other psychiatric diagnoses such as depression, anxiety, impulse control disorder, and intermittent explosive disorder, and while the evidence includes an opinion relating the PTSD diagnosis to service, no PTSD stressors have been substantiated. Moreover, the single stressor which was found by the VA PTSD examiner to be associated with a fear of hostile military or terrorist activity is not credible. 

The Veteran's account of the stressor wherein he boarded a ship and encountered hostile individuals is remarkable for the inconsistency with which the Veteran has described it from one time to another. He has variously reported that the incident occurred off the coast of Iran and off the coast of Iraq. He has at times reported that he was in Iraq, even though his personnel records show that he was assigned to an aircraft carrier during his entire time abroad. 

In the September 2009 account to the RO, he emphatically described his boarding party as including only 3 individuals, even naming them by their respective numbers. However, in a separate September 2009 account to VA medical personnel, he stated the boarding party included 18 individuals. He reverted to 3 individuals in the account given to the April 2012 VA examiner. In all accounts, every member of boarding part had committed suicide, thus precluding verification of any details provided. 

The manner of suicides has also differed from one account to the next. In the September 2009 account, the Veteran reported the first individual hung himself in a Pear Harbor hotel and the second individual stepped in front of a bus. In April 2012, he reported that the first individual jumped overboard and the second drove his truck into a tree. 

The number of people killed by the Veteran during the ship boarding has also differed from one recitation to another, at times 2 individuals, at times 3. Notably, in the account provided at the Board hearing, it would seem that no one was killed. In contrast to the rather gruesome descriptions initially provided, of blowing a man's head off with a shotgun, and crushing another man's face with the butt of his weapon, in the hearing testimony, the Veteran reported only that he shot an individual in the leg. Regarding his own injuries, in contrast to the prior accounts of being stabbed in the hand, he described having sustained a superficial wound from a ricochet bullet.

The Board finds that these are material inconsistencies which go to the substance of the claimed stressor. These material inconsistencies undermine the veracity of the accounts as a whole. Accordingly, the Board finds that there is no credible evidence to substantiate the stressor of boarding a hostile ship. As this is the only stressor found by the VA examiner to involve the Veteran's fear of hostile military or terrorist activity during service, the amended criteria of 38 C.F.R. § 3.304(f) are not met. 

The Veteran is not shown to have engaged in combat with the enemy during service other than by his own non-credible statements. The Board finds his service personnel records to be more persuasive than his assertions as to combat engagement. Therefore, there must be evidence other than the Veteran's assertions that substantiates a claimed stressor. As determined by the RO, the other stressors described by the Veteran have been researched and are not substantiated. While it determined there was a smoke incident aboard ship in April 1996, this resulted from a fan motor and there was no fire. While there was a Class A fire in June 1996, the fire was secured with no damage or casualties. The Board takes notice that a Class A fire is one involving ordinary combustibles. See http://www.fire-extinguisher101.com/class-a-fires.html.

There is no medical opinion that purports to relate any psychiatric disorder other than PTSD to service. The Veteran's belief that an acquired psychiatric disorder is related to service is fundamentally based on non-credible evidence. It is also not competent evidence as establishing the etiology of a psychiatric/mental disorder requires medical knowledge.

While the Veteran has reported having a psychotic diagnosis, this is contradicted by the medical records. Indeed, the February 2014 VA examiner noted that 

It is unclear why the veteran has consistent[ly] submitted claims for a psychotic diagnosis (SSA and now C&P) while denying associated symptoms and without presence of symptoms noted in records. In fact, as recently as December 23, [20]13, a mental health consultation noted the following, 'He denies any auditory, visual, or tactile hallucinations, delusional, or paranoidal ideations were elicited.'

As the competent medical evidence does not establish a psychosis at any time, the Board finds that the presumptions pertaining to certain chronic diseases are not applicable. 

In sum, the Veteran has PTSD; however there is no verified PTSD stressor. Therefore, although there is a positive nexus opinion regarding PTSD, the full criteria for service connection are not met. 

With respect to other diagnoses, there is no evidence of an injury or disease in service and there is no medical opinion linking a non-PTSD diagnosis to service. Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a heart disorder, to include a Gulf War qualifying chronic disability manifested by cardiovascular signs or symptoms due to undiagnosed illness.

Entitlement to service connection for multi-joint pain, to include a Gulf war qualifying chronic disability manifested by joint pain due to undiagnosed illness, or the medically unexplained chronic multisymptom illness of fibromyalgia.

A September 18, 1997, Clinical Note from Naval Medical Center reveals a complaint of right ankle pain since that morning. The Veteran reported no trauma, but stated he had jumped from the back of a truck the previous day, but did not experience pain at the time. The assessment was a ligament strain of unknown etiology (VBMS record 05/13/2008). 

About 2 years after service, the Veteran filed a service connection claim in May 2000. At that time, his claim was for a knee condition, hypertension, loss of visual acuity, and exposure to "PB" with bloody noses and blood in urine. He did not mention a heart disorder or multi-joint pain. 

A November 30, 2003, Hospital Admission Note reveals that the Veteran was complaining of substernal crushing, squeezing, chest pain, which had begun that day while he was lowering a stretcher out of an ambulance. Cardiac risk factors were noted as including obesity, a sedentary lifestyle, and positive family history of coronary artery disease. His mother reportedly had her first myocardial infarction at the age of 26 and had subsequently had 14 angioplasties and 5 stent placements. His father was 53 at the age of his first myocardial infarction. His sister's first myocardial infarction was at the age of 31. The examiner's assessment was chest pain/angina with initial borderline EKG changes. Hypertension was also assessed. A December 4, 2003, Chest X-ray showed no acute cardiopulmonary process. 

A May 3, 2010, Clinical Note reveals a history of chest pain after returning from Iraq (VBMS record 10/18/2013). 

A November 11, 2011, Emergency Department Note reveals the Veteran complained of left sided chest pressure with shortness of breath since earlier that day. Chest X-rays and EKG were negative. The assessment was chest pain ? cause (Virtual VA record 11/13/2012 at 150).

An October 25, 2012, Emergency Department Note reveals complaint of substernal chest pain. He reported having had 3 catheterizations at outside facilities and all 3 had been negative for significant coronary artery disease, the last being in December 2010. Chest pain resolved with morphine. The examiner noted that EKG showed no ischemic changes (Virtual VA record 11/13/2012 at 49). 

A December 3, 2012, VA Primary Care Note reveals the Veteran's complaint of flank pain. A CT scan revealed small non-obstructing right renal stones (VBMS record 04/07/2016 at 596). 

A February 18, 2013, VA Primary Care Note reveals the Veteran's complaint of chest pain starting that afternoon. He reported having a catheterization for a similar syndrome 2 years prior that was "normal." Chest X-ray revealed no acute cardiopulmonary abnormality. An EKG was normal. The assessment was atypical angina. The Veteran was admitted for evaluation and discharged the next day with a diagnosis of musculoskeletal chest pain (VBMS record 04/07/2016 at 330). 

A May 2013 echocardiogram reveals no obvious regional wall motion abnormalities; left ventricular cavity size was normal; normal global left ventricular systolic function; other cardiac chambers normal in size and function; minimal tricuspid regurgitation (normal variant); no other significant valve abnormalities; and no pericardial effusion (VBMS record 04/07/2016 at 56). 

A September 17, 2013, VA Primary Care Note reveals the Veteran reported a history of repeated heart attacks. The examiner noted he was found not to have coronary artery disease or ischemic heart disease (VBMS record 10/18/2013). 

A December 16, 2013, VA Primary Care Note reveals the Veteran complained of chest pain starting that morning. It was noted that he had several episodes of chest pain in the past, and underwent a stress test last in 2010 which was essentially unremarkable. Prior to that, he had a couple of cardiac catheterization which did not reveal any coronary artery disease. EKG showed normal sinus rhythm with no acute changes. The assessment was chest pain. An addendum reveals that a combination of nitroglycerin and morphine helped relieved his chest pain. He was informed of normal cardiac markers and essentially unremarkable lab results. A chest X-ray was normal (Virtual VA record 11/26/2016 at 12). 

The report of a VA Gulf War Examination dated February 2014 reveals the Veteran had normal posture and did not use any assistive device to ambulate. His gait was unrestricted and without limp or restriction. There was no clubbing, cyanosis, or edema of extremities and no upper or lower extremity joint swelling or pain, Range of motion was grossly normal and non-painful of shoulders, elbows, wrists, hips, knees, and ankles for age and body habitus. 

Testing revealed that 1-3 METS caused dyspnea and fatigue, consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks. However, there was insufficient evidence to warrant a diagnosis of an acute or chronic ischemic heart disease or its residuals, claimed as angina. The examiner opined that the Veteran does not have ischemic heart disease; he has a low METS level due to physical deconditioning. 

At the Board hearing, the Veteran testified that he felt palpitations in the service and at the time of discharge, they told him these were just palpitations and he should watch his soda intake, etc. Eight months after discharge in 1998, he was put into the hospital and given a heart catheterization at Genesys Regional Medical Center in Grand Blanc, Michigan. They did a heart catheterization and found no blockages, but they said that it could be an artery that was old and collapsing or spasms. Since then he had three more heart catheterizations and one heart attack by the age of 36. 

The Veteran noted that, when his ship went through the Straits of Hormuz, they started getting medication for biological weapons. He was required to take a pill. Since then his health has gone downhill.

After a review of all of the evidence, the Board finds that the Veteran does not have fibromyalgia or any qualifying chronic disability manifested by joint pain. He has never been diagnosed with fibromyalgia, nor has he been found to have a chronic disability manifested by multi-joint pain. 

The Veteran has a diagnosed right knee disorder which is already service-connected. He also has diagnosed disorders (known diagnoses) of the left knee and back which have not been related to service or to any service-connected disability by competent medical evidence. While the Veteran is competent to describe his symptoms, he is not competent to relate diseases such as arthritis to a specific event in service as this requires medical knowledge. While the Veteran sustained an ankle strain in service, there does not appear to be any residual disability. 

The Board also finds that the Veteran does not have ischemic heart disease or cardiovascular-renal disease. He also does not have any qualifying chronic disability manifested by cardiovascular signs and symptoms. While the Veteran has been treated post service for complaints of chest pain, these have been described as non-cardiac in nature and they have not been related by competent medical evidence to any disease or injury in service. 

The Veteran's testimony that he was told he might have old and collapsing arteries is contradicted by normal examination results repeatedly recorded. His testimony suggesting a causal role of medications of vaccinations given to him as a result of his Gulf War service are not relevant in the absence of any disability. The Veteran has been provided a VA examination specifically to determine whether a Gulf War illness is present and those results were negative. 

In sum, the Veteran has low exercise tolerance due to physical deconditioning, which is not related to service. The Veteran does not have ischemic heart disease, cardiovascular-renal disease, or a qualifying chronic undiagnosed heart disorder. While the Veteran has identified known disorders of the left knee and back, he does not have a qualifying chronic disability manifested by multi-joint pain or fibromyalgia. 

As such, the Board concludes that service connection for the claimed heart and joint disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in October 2009 and August 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the VA outpatient treatment reports and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC indicated that the records were missing and could not be located. In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

As noted, the RO has conducted extensive research to verify the Veteran's accounts and has satisfied its enhanced duty to assist. The Board has undertaken a careful explanation of its reasons and bases in denying these claims and finds that this enhanced burden has been met. 

For the psychiatric and Gulf War claims, the RO has also obtained a thorough medical examination and a medical opinion for the psychiatric claim. The results for the claimed joint disorder and heart disorder were negative. Therefore a medical nexus opinion is not necessary. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


